Title: From Thomas Jefferson to William Dunbar, 12 January 1806
From: Jefferson, Thomas
To: Dunbar, William


                        
                            Dear Sir
                            
                            Washington. Jan. 12. 06.
                        
                        Your unacknoleged letters of July 9. Oct. 8. & Nov. 10. prove I have been long in arrears with you. you
                            have probably known before this that the Colo. Freeman thought of for the Red river expedition was a different person from
                            the military officer. the one proposed for this expedition is now here, and will be the bearer of this letter. he is well
                            qualified for the geographical part of the business and we hope we have procured a good botanist to accompany him. the
                            Secretary at War will give orders that the officer who under former orders keeps up a patrole in the neighborhood of Bayou
                            Pierre, attends to the unmolested passage of Colo. Freeman’s party clear of danger from that settlement. I inclose you
                            Doctr. Barton’s account of the Botanical specimens you sent me from the Washita. as it was material to have the map of the
                            Washita ready drawn, engraved & struck off for Congress, we had put your notes into the hands of mr King, a skilful
                            person, who had done the business, and I now send you one of the engraved charts. yours will be preserved to enter into
                            the General Map of the US. which on the return of our exploring parties we shall endeavor to have composed & published.
                            we have capt Lewis’s notes of the Missouri to his wintering place at Fort Mandan, and a map of the whole country watered
                            by the Missouri & Columbia composed by himself last winter on very extensive information from Indians & traders, in
                            which he expresses a good deal of confidence. you will have percieved that my suggestion of a method of finding the
                            longitude at land without a time piece was that of a theorist only, not a practical astronomer. it was founded too in the
                            use of the Equatorial the only instrument with which I have any familiarity. I never used the Quadrant at all, and had
                            thought of importing three or four Equatorials for the use of these parties: they get over all difficulty in finding a
                            meridian. the suggestion however of my imperfect method has had the good effect of producing those less so. your own,
                            founded in practical skill will doubtless answer it’s end. I inclose you a method deemed by mr Joshua Moore of this
                            place. Colo. Freeman will communicate to you one of mr Patterson’s. he will have an opportunity of deciding from
                            experience which is preferable of the whole. we have no certain information of Capt. Lewis since he left Fort Mandan. but
                            we have through Indians an account of his having entered on the passage over the highlands dividing the Missouri from the
                            waters of the Pacific. Accept my friendly salutations & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    